Citation Nr: 1020419	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-37 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for post interior crest 
disorder (vertebrae).

7.  Entitlement to service connection for residuals of an eye 
injury.

8.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the 5th right metacarpal.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to January 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for residuals 
of a head injury, residuals of a neck injury, bilateral knee 
disorder, bilateral ankle disorder, post interior crest 
disorder (vertebrae), and residuals of an eye injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss 
disability for VA purposes.

2.  The service-connected residuals of a fracture of the 
right 5th metacarpal are manifested by subjective complaint 
of occasional pain and cramping and objective evidence of a 
healed fracture and a full range of motion of the right hand 
and all of the fingers with no impairment of function of the 
hand or fingers.  


CONCLUSIONS OF LAW

1.  A chronic bilateral hearing disability was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial compensable disability rating 
for service-connected residuals of a fracture of the right 
5th metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5156, 5227, 5230 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's original claim for service connection for 
residuals of a fracture of the right 5th metacarpal has been 
granted.  The Board notes that, once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 
Vet. App. at 490.  Accordingly, discussion of VCAA notice in 
this case is limited to the issue entitlement to service 
connection for bilateral hearing loss.

The Veteran's claim for service connection was received in 
January 2007.  The RO wrote to him in February 2007.  The 
Veteran was advised of the evidence required to substantiate 
his claim for service connection.  He was further advised of 
the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  The RO further 
advised the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  The 
letter included the notice elements required by Dingess for 
how VA determines disability ratings and effective dates.  

The Veteran did not respond to the letter.  The RO denied his 
claim for service connection for a bilateral hearing loss in 
November 2007.  The denial was based, in part, on the 
Veteran's failure to report for a scheduled VA examination.  
He had canceled the examinations because he was out of the 
country.  The rating decision informed the Veteran that he 
should notify the RO if he was willing to report for an 
examination.  

The Veteran submitted his NOD in January 2008.  The Veteran 
also submitted a statement in July 2008 wherein he asked that 
any compensation and pension (C&P) examinations be scheduled 
between August 10, 2007, and September 10, 2008.  He said 
that he worked out of the country and would be back between 
those dates.  He submitted a similar statement in August 2008 
and asked that his examinations be scheduled prior to 
September 16, 2008.  The Veteran was afforded a VA audiology 
examination in September 2008.  His claim for service 
connection for bilateral hearing loss remained denied.  He 
was issued a statement of the case (SOC) in November 2008.  
He perfected his appeal in December 2008.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
regarding his noise exposure in service and his statements of 
symptoms since that time.  The developed evidence fails to 
show a disability for VA purposes.  There is no evidence of 
prejudice to the Veteran based on any notice deficiency and 
he has not alleged any prejudice.  Thus, the Board is 
satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate the claims adjudicated herein.  All 
available evidence pertaining to these issues has been 
obtained.  The evidence includes his STRs, private treatment 
record, VA treatment records, as well as statements from the 
Veteran.  He was afforded VA examinations in September 2008 
to assess his claim for service connection for bilateral 
hearing loss and to evaluate the status of his service-
connected residuals of a fracture of the right 5th 
metacarpal.  He elected to not have a hearing in his case.  

The Board concludes the September 2008 examinations were 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  
The audiology examiner reviewed the claims folder and medical 
evidence therein.  He identified a bilateral sensorineural 
hearing loss and attributed it to service; however, the 
hearing loss did not meet the requirements of 38 C.F.R. 
§ 3.385 such that service connection could be established.  
The VA hand examination provided a full review of the basis 
for the disability as well as a current physical examination 
that assessed the Veteran's subjective complaints and that 
provided objective findings, to include x-ray results.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.  

II.  Analysis

        A.  Service Connection For Bilateral Hearing Loss

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran served on active duty from July 1994 to January 
2003.  His service personnel records reflect that his 
military occupational specialty (MOS) was as an infantryman.  
He was also parachute-qualified and served with an airborne 
unit.  Records associated with the Veteran's discharge from 
service contain a number of entries documenting multiple 
evolutions involving intensive firearms training.

The Veteran submitted an informal claim for entitlement to 
service connected disability compensation in January 2007.  
He specified a hearing loss disability with a formal claim 
submitted in February 2007.  The Veteran asserts that he 
suffers from a bilateral hearing loss due to noise exposure 
in service.  

The Veteran was afforded a VA audiology examination in 
September 2008.  The Veteran complained of difficulty 
understanding speech in background noise and that this had 
existed since around 2000.  He said this had gotten worse.  
The examiner reported that the Veteran said he was frequently 
on the firing range and firing machine guns and rifles and 
using grenades and other explosives.  The Veteran listed 
several assignments where he continued to make frequent trips 
to the firing range.  He had also been in Iraq and 
Afghanistan as a civilian security contractor.  His post-
service noise exposure consisted of shooting guns with 
hearing protection.  

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
15
10
25
30
20

The Veteran had a speech discrimination score of 98 percent 
for the right ear and 96 percent for the left ear.  The 
examiner provided a diagnosis of bilateral high frequency 
sensorineural hearing loss.  He also provided a review of the 
Veteran's hearing evaluations in service and concluded that 
the current hearing loss in the right ear was likely caused 
or the result of military noise exposure.  The examiner also 
said that that it was likely that the Veteran hearing loss in 
the left ear was, at least in part, caused by or the result 
of military noise exposure.

No additional evidence relating to the Veteran's hearing loss 
was added to the claims folder.

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In some 
cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence 
can be sufficient to establish diagnosis of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, the Veteran has stated his lay opinion as to 
why he believes he has hearing loss that is related to 
service.  His MOS and duties in service did require him to be 
exposed to acoustic trauma through firearms training.  
38 U.S.C.A. § 1154(a).  The VA examiner has related the 
hearing loss demonstrated at the September 2008 VA examiner 
to the Veteran's military service.  However, there is a 
specific regulation, 38 C.F.R. § 3.385, setting forth the 
requirements that must be met to establish a hearing loss for 
VA disability purposes.  See Meedel v. Shinseki, 23 Vet. App. 
277 (2009).  The results of the September 2008 VA examination 
do not demonstrate a hearing loss disability for VA purposes.  
The Veteran does not have a decibel loss of 40 in any of the 
tested frequencies, he does not have an auditory threshold of 
26 or greater for any three of the tested frequencies, and he 
does not have a speech recognition score of less than 94 
percent.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a hearing loss disability for VA purposes at any 
time during the pendency of the appeal, service connection 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (current disability is a prerequisite to an award of 
service connection).  

	B.  Compensable Rating For Right 5th Metacarpal

The Veteran's service treatment records (STRs) reflect that 
he suffered a fracture of the right 5th metacarpal when he 
struck a mirror with his hand in August 1995.  He also 
suffered a laceration of the finger.  The laceration was 
treated and the fracture casted.  A follow-up visit a week 
later showed the wound as well healed and the cast to remain 
for another two weeks.  There were no entries regarding any 
further problems with the finger.  The Veteran had military 
physical examinations in July 1996, December 1997, October 
1998, October 1999, and November 2001 with no residuals 
noted.  The Veteran's discharge physical examination of 
November 2002 noted a history of a fracture of the finger.

The Veteran was granted service connection for residuals of a 
fracture of the right 5th metacarpal in November 2007.  The 
grant was based on the STR entries.  The Veteran was awarded 
a noncompensable disability rating.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Veteran's claim for a higher evaluation 
for his disability of residuals of a fracture of the right 
5th metacarpal is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria for disabilities of the fingers provide 
that ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a (2009), Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  

The Veteran's residuals of a fracture of the right 5th 
metacarpal are evaluated as a disability involving the 5th 
finger under Diagnostic Code 5230 for limitation of motion of 
the little finger.  38 C.F.R. § 4.71a.  The Veteran is right 
handed and his disability is evaluated for the major hand.  
The rating criteria provide for a noncompensable disability 
evaluation for any limitation of motion of the little finger 
of either the major or minor hand.  This is the highest 
schedular evaluation available under Diagnostic Code 5230.  
Id.  

The Veteran was afforded a VA examination to assess his 
disability involving the right 5th metacarpal in September 
2008.  The examiner noted a history of a boxer's fracture of 
the right 5th metacarpal.  The Veteran reported that he 
experienced occasional cramping and a shooting pain in his 
finger.  The Veteran took no medication other than an 
occasional over-the-counter nonsteroidal anti-inflammatory 
drug (NSAID).  He would get moderate relief from this.  The 
Veteran denied any decrease in strength or dexterity.  His 
primary complaint was occasional pain in the hand.  The 
Veteran said that, when the pain occurred, it would be 5 out 
of 10.  There was no flare-up of pain.  

The examiner said that physical examination of the right hand 
was unremarkable.  The Veteran had a full range of motion of 
the hand and all fingers.  The examiner said that X-rays 
revealed an old heal fracture of the 5th metacarpal.  The 
diagnosis was residuals of a fracture of the 5th metacarpal 
of the right hand.

As noted, the maximum schedular rating for a limitation of 
motion of the little finger is a noncompensable rating.  Even 
if there was evidence of ankylosis, favorable or unfavorable, 
the highest schedular rating for the little finger is still a 
noncompensable rating under Diagnostic Code 5227.  38 C.F.R. 
§ 4.71a.  

The Board must also give consideration whether an evaluation 
as amputation is warranted.  See the Note following 
Diagnostic Code 5227.  The Note also provides that 
consideration should be given as to whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  

The evidence of record demonstrates that the Veteran has a 
full range of motion of the right hand and all fingers.  
There is no evidence of impairment of function of the right 
5th metacarpal or of any of the fingers of the right hand.  
Consequently, the Board finds that the competent evidence of 
record does not support the grant of a compensable evaluation 
of 10 percent based upon impairment resulting from essential 
amputation of the Veteran's right little finger.  Also, based 
upon the evidence of record, there is no basis to grant an 
additional evaluation for resulting limitation of motion of 
the remaining digits of the Veteran's right hand or 
interference with overall function of the right hand.  

The Board has also considered the Veteran's disability for 
any additional functional loss he may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).  See 38 C.F.R. § 4.71a; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the objective 
evidence of record clearly demonstrates no limitation of 
motion, no pain on motion, no limitation of motion upon 
repetitive motion, and no flare-ups.  

In summary, the evidence of record does not support a basis 
for a compensable disability evaluation for the Veteran's 
residuals of a fracture of the right 5th metacarpal at any 
time since the effective date of the grant of service 
connection for this disability-January 29, 2007.  

The Board has also considered whether the Veteran's 
disability is so exceptional as to require consideration of 
an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  
In Thun v. Peake, the Court held that determining whether a 
claimant is entitled to an extraschedular rating is a three-
step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 
1366 (Fed. Cir. 2009).  The first step is to determine 
whether the "evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  Id.  
If the adjudicator determines that this is so, the second 
step of the inquiry requires the adjudicator to "determine 
whether the claimant's exceptional disability picture 
exhibits other related factors," such as marked interference 
with employment or frequent periods of hospitalization.  Id. 
at 116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability.  The rating criteria 
recognize that a disability involving the little finger is of 
a minor nature, both by way of limitation of motion and even 
if ankylosed.  The Veteran has a full range of motion of his 
right hand and all of the fingers of that hand.  There is no 
impairment of function or motion.  There is nothing unusual 
in his specific case of complaints of occasional pain and 
cramping that renders the rating schedule as inadequate to 
address his disability.  In light of this finding there is no 
requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

The Board has considered the doctrine of reasonable doubt but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  The grant 
of service connection for a bilateral hearing loss disability 
or of a compensable disability rating for residuals of a 
fracture of the right 5th metacarpal is, therefore, not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a fracture of the right 5th metacarpal 
is denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for a head injury, neck injury, bilateral knee disorder, 
bilateral ankle disorder, post interior crest disorder 
(vertebrae), and residuals of an eye injury.  A review of the 
Veteran's STRs shows that he was treated for complaints 
involving his knees on several occasions.  In particular, he 
was treated for what was diagnosed as retropatellar pain 
syndrome (RPPS) in the left knee and treatment for complaints 
of pain in the right knee that were thought to be bursitis or 
a possible injury to the anterior cruciate ligament.  He was 
treated on a number of occasions for complaints involving his 
ankles and his neck.  The Veteran also suffered a scratched 
cornea in the right eye when he was hit by hot brass in 
August 1996.  The Veteran was also evaluated for a claimed 
head injury, to include a computed tomography (CT) scan, in 
2002.

As noted, the Veteran served in an airborne unit for most of 
his military service.  His service personnel records reflect 
that he made a number of parachute jumps during his years of 
service.  His STR entries note his complaints where related 
to problems that developed after strenuous physical exercises 
such as rappelling, 2-mile runs, or 12-mile road hikes.  See 
38 U.S.C.A. § 1154(a).  On a Report of Medical Assessment, 
completed as part of his discharge physical examination in 
November 2002, the Veteran reported that he intended to seek 
VA disability for his back (service-connected), neck, knees, 
ankles, and right eye.  

In light of the STR entries documenting treatment for the 
claimed issues, the Veteran's statement at the time of his 
discharge examination in November 2002, his current lay 
statements of continued symptoms, and VA and private medical 
evidence demonstrating current disabilities for some of the 
claimed disorders, the Veteran must be provided with 
appropriate medical examinations to evaluate his claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

The Board notes that there has been some difficulty in 
scheduling the Veteran for examinations in this case.  The 
Veteran has been employed as a private security contractor 
with periods of employment in both Iraq and Afghanistan.  
Thus, his availability to report for scheduled examinations 
has been affected.

The Veteran has missed examination appointments in 2007 and 
2009.  The appointments in 2007 were made for a time when he 
was unavailable and out of the country.  There is no 
indication in the claims folder as to why the Veteran failed 
to report for his scheduled examination in 2009.

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty 
must be understood as a duty to assist the Veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(citing to Woods, 1 Vet. App. at 193).  The Veteran must 
assist VA by identifying outstanding VA records so they can 
be obtained and by either providing private records or 
authorizing VA to obtain them on his behalf.

In that regard, the Veteran initially submitted a letter from 
S. F. McAdams, D.C., in February 2007.  The RO requested that 
he provide a release form for VA to obtain records from Dr. 
McAdams.  The Veteran did not respond to that request and did 
not provide any treatment records in support of his claim.  
The Veteran reported continued chiropractic care when seen in 
a VA clinic in February 2009.  If the Veteran wishes such 
evidence to be considered in the adjudication of his claim, 
he must either provide the records or authorize the agency of 
original jurisdiction (AOJ) to obtain them on his behalf.

The Veteran also has a duty to report for scheduled 
examinations except where he can show good cause for such a 
failure.  Absent good cause, VA shall evaluate the claim 
based on the evidence of record.  See 38 C.F.R. § 3.655(b) 
(2009) (emphasis added).

As noted, the Veteran was out of the country when his 
examinations were scheduled in 2007.  He has not provided any 
information as to why he failed to report for his scheduled 
examination in 2009.  On remand, should the Veteran fail to 
report for his scheduled examinations without good cause, the 
AOJ will be required to adjudicate his claim based on the 
evidence of record.  

Finally, the Veteran submitted a formal claim for 
compensation benefits in February 2007.  He completed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  One of the issues listed, and developed in this 
case, was entitlement to service connection for "post 
interior crest disorder (vertebraes)[sic]."  He listed 
treatment for this disorder during service in 2001.  A review 
of the STRs does not reflect any entries that identify the 
disorder.  Moreover, the Board is uncertain as to the nature 
of the claimed disorder.  The Veteran is currently service-
connected for mechanical low back strain and has a pending 
claim for a neck injury.  Thus, it is not clear whether this 
issue involves the same areas of the spine.  It is presumed 
the disorder involves the spine given the use of the word 
"vertebraes."  

On remand, the Veteran should be asked to clarify the exact 
nature of this issue in order to: 1) ensure it is a separate 
issue from his already service-connected mechanical low back 
strain and claimed neck injury; and 2) to allow for a proper 
and full development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  The AOJ should attempt to 
obtain and associate with the claims 
folder any medical records 
identified by the Veteran that are 
not already of record.  

The Veteran should also be asked to 
define the specific disorder he is 
claiming in regard to his "post 
interior crest disorder 
(vertebraes)."  In particular, he 
should be asked if this represents a 
separate disorder from his service-
connected mechanical low back strain 
and his claim for service connection 
for a neck injury.

2.  Upon completion of the above 
development, the Veteran should be 
scheduled for a VA examination to 
assess his claim for service 
connection for a head 
injury/traumatic brain injury (TBI).  
The claims folder must be made 
available to the examiner, in 
conjunction with the examination.  
The examiner should note review of 
the claims folder in the examination 
report.  All necessary tests should 
be conducted which the examiner 
deems necessary.  The examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should identify whether 
the evidence supports a conclusion 
that the Veteran suffered a head 
injury/TBI in service.  If so, the 
examiner is requested to identify 
the disabling effects from such an 
injury.  The examiner should provide 
a complete rationale for all 
conclusions reached.

3.  The Veteran should be scheduled 
for a VA examination to determine 
the nature and extent of his claimed 
neck injury, bilateral knee 
disorder, and bilateral ankle 
disorder.  The examination should 
include the issue of post interior 
crest disorder if it is determined 
to be a separate issue.

The claims folder must be made 
available to the examiner, in 
conjunction with the examination.  
The examiner should note review of 
the claims folder in the examination 
report.  All necessary tests should 
be conducted which the examiner 
deems necessary.  The examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should identify any 
disorders of the neck, knees and 
ankles that may be present, as well 
as any related to the claimed post 
interior crest disorder.  The 
examiner is further requested to 
offer an opinion as to whether it is 
at least as likely as not that any 
such diagnosed disorder is related 
to the Veteran's service.  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

4.  The Veteran should be scheduled 
for a VA examination to evaluate his 
claim for service connection for 
residuals of an eye injury.  The 
claims folder must be made available 
to the examiner, in conjunction with 
the examination.  The examiner 
should note review of the claims 
folder in the examination report.  
All necessary tests should be 
conducted which the examiner deems 
necessary.  The examiner should 
review the results of any testing 
prior to completion of the report.

The examiner is advised that the 
Veteran did suffer an injury to the 
right eye in August 1996.  The STR 
entry reflects that the Veteran was 
struck in the right eye by hot 
brass.  The assessment at the time 
was of a scratched cornea.  Physical 
examinations of record after that 
time reported the Veteran's near and 
distant vision as 20/20 uncorrected.  
However, the Veteran alleges that he 
has blurry vision.  

The examiner is requested to 
identify any eye disorder that may 
be present.  The examiner is also 
asked to provide an opinion as to 
whether it is as at least as likely 
as not that any identified eye 
disorder is related to the Veteran's 
military service.  The examiner 
should provide a complete rationale 
for all conclusions reached.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If the 
benefits sought are not granted, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


